Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN                    )
d/b/a DOWNTOWN HOPE CENTER,                  )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )
                                             )
MUNICIPALITY OF ANCHORAGE,                   )
ANCHORAGE EQUAL RIGHTS                       )
COMMISION, and MITZI BOLAÑOS                 )
ANDERSON, in her Official Capacity as        )
the Executive Director of the Anchorage      )
Equal Rights Commission,                     )
                                             )
               Defendants.                   )   Case No. 3:21-cv-00155 SLG
                                             )

      ORDER GRANTING MOTION FOR 14-DAY EXTENSION OF TIME TO OPPOSE
                  MOTION FOR PRELIMINARY INJUNCTION

        Defendant Municipality of Anchorage, Anchorage Equal Rights Commission, and Mitzi

Bolaños Anderson, having moved for an extension of time in which to answer plaintiff’s Motion

for Preliminary Injunction (Dkt. 15),




         Case 3:21-cv-00155-SLG Document 21-2 Filed 07/30/21 Page 1 of 2
         IT IS HEREBY ORDERED that the motion at Dkt. 21 is GRANTED. Defendants’

opposition is due August 16, 2021.

         Dated:                                             By:
                                                                  Sharon L. Gleason
                                                                  U.S. District Court Judge




Certificate of Service
The undersigned hereby certifies that on July 30, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.


s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Title
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 2
          Case 3:21-cv-00155-SLG Document 21-2 Filed 07/30/21 Page 2 of 2
